Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action for application number 16/193,770 PAPERBOARD SHIPPING RISER filed on 11/16/2018.  Claims 1-31 are pending.  Claims 8-11, 14-16 and 29-31 are withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Claim Rejections - 35 USC § 102
Claim(s) 1-7,13 and 17-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2016/0039567 to LOVE. 
With regards to claim 1, Love teaches a shipping riser having a structure having a central laminated structure (See 4C marked up below) having a pair of middle laminated structures (24) positioned on and secured to opposite sides of the central laminated structure; and a pair of outer laminated structures positioned on and secured to opposite sides of the pair of middle laminated structures.
[AltContent: textbox (Middle laminated structure)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer laminated structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central laminated structure)]
    PNG
    media_image1.png
    183
    428
    media_image1.png
    Greyscale


With regards to claim 2, Love, wherein the pair of middle laminated structures are disposed symmetrically about the central laminated structure.
With regards to claim 3, Love teaches wherein the pair of outer laminated structures are disposed symmetrically about the central laminated structure.
With regards to claim 4, 7, 22 and 25, Love teaches wherein the central laminated structure includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials. (See 0038). 
With regards to claims 5, 6, 23 and 24, Love teaches wherein each of the pair of middle laminated structures includes individual layers of corrugated cardboard, honeycomb cardboard or fibrous materials.
With regards to claim 13, Love teaches a plurality of slots (73) extending through the engineered structure in a direction perpendicular to a longitudinal axis thereof.
	With regards to claim 17, Love teaches wherein the central laminated structure, the pair of middle laminated structures, and the pair of outer laminated structures all 
the engineering structure have the same size and shape.
	With regards to claim 18, Love teaches a central laminated section; a pair of middle laminated sections positioned on opposite sides of and secured to the central laminated layer; a pair of outer laminated sections positioned on opposite sides of and secured to the pair of middle laminated sections to provide a first laminated structure; and a plurality of first slots (73) extending through the first laminated structure in a direction perpendicular to a longitudinal axis thereof.
	With regards to claim 19, Love teaches wherein the plurality of slots include a central slot and a pair of outer slots.
	With regards to claim 20, Love teaches wherein the pair of outer slots are symmetric of a central plane extending through the first laminated structure.
	With regards to claim 21, Love teaches a second laminated structure having a plurality of second slots extending through a central laminated section, a pair of middle laminated sections, and a pair of outer laminated section, the plurality of second slots corresponding to the plurality of first slots.
	With regards to claims 26 and 27, Love teaches wherein each of the pair of middle or outer laminated sections includes individual layers of honeycomb cardboard (See Claim 7).


Claim Rejections - 35 USC § 103

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2016/0039567 to Love.
Love discloses applicant’s basic inventive concept, all the elements which are shown above and including teaching that that the “load bearing axis 90 of the fiberboard sheet 40…may be more resistant to…forces exerted along the load bearing axis 90”.  Although Love does not specifically describe that the pair of outer laminated structures and the central laminated structure have a higher load bearing rating than the pair of middle laminated structures, it would be obvious to one of ordinary skill in the art  from Love that structures that provide a higher load bearing capability could be placed where the load will be the heaviest.  
With regards to claim 28, it has been held that suitable materials are obvious to one of ordinary skill in the art and although Love does not specifically disclose wherein the individual layers of corrugated cardboard include double walled cardboard with high density corrugation, it would be obvious to use this material to support heavy loads.  

 
Response to Arguments
The applicant has argued that (40) has been described as sheets and are therefore not laminated. This is not persuasive in that the Abstract describes the sheets as “laminated fiberboard”.  The assertion is that the sheets may be considered both laminated and sheets.  

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/26/22